Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because of the following informalities:
Line 10: Language such as “comprised” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Estruch US 4481683 A (herein after Estruch).
Regarding independent Claim 1, Estruch discloses a double-sided undergarment apparatus (Col. 1, l. 55-59) comprising: an undergarment body (See Estruch Fig. 1) having a front side (See Estruch Fig. 1, # 2 & 3), a back side (See Estruch Fig. 1, #5), a waist aperture (See Estruch Fig. 1), a right leg aperture (See Estruch Fig. 1), and a left leg aperture (See Estruch Fig. 1), the undergarment body having an inner side and an outer side (Col. 1, l. 13-14, “a cloth body having a first planar surface and a second opposite planar surface” inferring two sides, or an inner and an outer side. Also See Estruch Fig. 1), the inner side having a first pattern and the outer side having a second pattern (Col. 1, l. 67 – Col. 2, l. 1); and a double waistband coupled to the undergarment body (Col. 2. L. 5-20), the double waistband being coupled to a perimeter of the waist aperture (See Estruch Fig. 1) and comprising an inner waistband and an outer 
Regarding Claim 2, Estruch discloses the double-sided undergarment apparatus (Col. 1, l. 55-59) of claim 1 further comprising each of the inner waistband and the outer waistband continuously extending around the perimeter of the waist aperture (Col. 2. L. 5-20).
Regarding Claim 5, Estruch discloses the double-sided undergarment apparatus (Col. 1, l. 55-59) of claim 1 further comprising the second pattern being a solid color (Col. 1, l. 67 – Col. 2, l. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Estruch US 4481683 A in view of Martin US 10306932 B1 (herein after Martin). 
Regarding Claim 3, Estruch discloses all of the limitations as discussed above, but is silent on specifically the double-sided undergarment apparatus of claim 1 further comprising at least one logo coupled to each of the inner waistband and the outer waistband.
Martin teaches an undergarment comprising at least one logo coupled to each of the inner waistband (See Martin Fig. 1) and the outer waistband (See Martin Fig. 1).
Both Estruch and Martin teach analogous inventions in the art of waistbands for undergarments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date 
Regarding Claim 4, Estruch discloses all of the limitations as discussed above, but is silent on specifically the double-sided undergarment apparatus of claim 3 further comprising the logo being stitched.
Martin teaches an undergarment comprising the logo being stitched (See Martin Fig. 1 where the phrase LOGO on the outer front of the waistband and the phrase SIZE & INFO on the inner rear of the waistband are outlined by dashed lines, known in the art to be seam/stitch lines.  Further, it is well known in the art for logos to be integrated into garments via stitching).
Both Estruch and Martin teach analogous inventions in the art of waistbands for undergarments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Estruch with the teachings of Martin such that a logo would be stitched to the waistband of the invention of Estruch for identification purposes.
Regarding Independent Claim 7, Estruch teaches a double-sided undergarment apparatus (Col. 1, l. 55-59) comprising: an undergarment body (See Estruch Fig. 1) having a front side (See Estruch Fig. 1, # 2 & 3), a back side (See Estruch Fig. 1, #5), a waist aperture (See Estruch Fig. 1), a right leg aperture (See Estruch Fig. 1), and a left leg aperture (See Estruch Fig. 1), the undergarment body having an inner side and an outer side (Col. 1, l. 13-14, “a cloth body having a first planar surface and a second opposite planar surface” inferring two sides, or an inner and an outer side. Also See Estruch Fig. 1), the inner side having a first pattern and the outer side having a second pattern (Col. 1, l. 67 – Col. 2, l. 1); the second pattern being a solid color (Col. 1, l. 67 – Col. 2, l. 1); a double waistband coupled to the undergarment body (Col. 2. L. 5-20), the double waistband being coupled to a perimeter of the waist aperture (See Estruch Fig. 1) and comprising an inner waistband and an outer waistband (Col. 2. L. 5-20), each of the inner waistband and the outer waistband continuously extending around the perimeter of the waist aperture (Col. 2. L. 5-20), the double waistband being elasticized (Col. 2, l. 8); wherein the apparatus is wearable with either the inner side and the inner waistband facing outwards (Col. 2. L. 5-20) or with the outer side and the outer waistband facing outwards (Col. 2. L. 5-20).
Estruch is silent on specifically the first pattern being striped.
It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of the first pattern being striped. Further, it appears the device of Estruch would work equally as well having the pattern be striped, solid, floral, geometric, or any other pattern or color. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Estruch to achieve the use of a striped pattern on one or both sides of the undergarment apparatus (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a print or pattern that it does not affect the function of the device, and thus a finding of prima facie obviousness is appropriate.)
Estruch is silent on specifically at least one logo coupled to each of the inner waistband and the outer waistband.
Martin teaches an undergarment comprising at least one logo coupled to each of the inner waistband (See Martin Fig. 1) and the outer waistband (See Martin Fig. 1).
Both Estruch and Martin teach analogous inventions in the art of waistbands for undergarments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Estruch with the teachings Martin such that a logo would be coupled to both the inner and outer waistband of the invention of Estruch for identification purposes.
Estruch is silent on specifically the logo being stitched.
Martin teaches an undergarment comprising the logo being stitched (See Martin Fig. 1 where the phrase LOGO on the outer front of the waistband and the phrase SIZE & INFO on the inner rear of the waistband are outlined by dashed lines, known in the art to be seam/stitch lines.  Further, it is well known in the art for logos to be integrated into garments via stitching).
Both Estruch and Martin teach analogous inventions in the art of waistbands for undergarments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Estruch with the teachings of Martin such that a logo would be stitched to the waistband of the invention of Estruch for identification purposes.Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Estruch US 4481683 A.
Regarding Claim 6, Estruch discloses all of the limitations as discussed above, but is silent on specifically the double sided undergarment apparatus of claim 5 further comprising the first pattern being striped. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of the first pattern being striped. Further, it appears the device of Estruch would work equally as well having the pattern be striped, solid, floral, geometric, or any other pattern or color. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Estruch to achieve the use of a striped pattern on one or both sides of the undergarment apparatus (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a print or pattern that it does not affect the function of the device, and thus a finding of prima facie obviousness is appropriate.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stark US 2,873,738 A teaches a reversible garment
Finlay US 4,310,929 A teaches reversible shorts
Knapp US 5,204,995 A teaches reversible pant/shorts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732